DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “178d” has been used to designate both a container lid and a container side panel.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3, 10, and 17, the term “desired temperature” is a relative term which renders the claims indefinite. The term “desired temperature” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This term renders the “temperature” indefinite because it is unclear what “desired temperature” is. See MPEP § 2173.05(d).	
Claim 8 recites the limitation "the power supply" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the fin" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the fin” will be interpreted as -- the spacer fin--.  
Claim 16 recites “a bore extending therethrough” which renders the claim indefinite because the specification and figures fail to illustrate a single bore extending through the spacer fin allowing exhaust air to pass through the spacer fin. In the claim’s current form, the invention potentially encompasses a single bore, wherein it is not clear how one bore would function cooperatively within the scope of Applicant’s invention. For examination purposes, the term “a bore” will be interpreted as --bores--	.         
Claims 2, 4-7, 9, 11-15, and 18-20 are rejected due to dependency.          
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. —Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 20, different materials will have different shore values. Therefore, the limitations a “first shore value” and a “second shore value” include an unlimited number of materials and appear to be an unbounded range and as such it is unclear what Applicant considers a first or second shore value needs to be in order to meet the limitations. As such it is unclear how claim 17 is further limited.    
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki et al. (JP2010236804A, herein after referred to as Yoshiaki) in view of Kim et al. (KR19990019094U, herein after referred to as Kim).
Regarding claim 1, Yoshiaki teaches a transportable enclosure (cooling delivery cart 1 Fig. 1) for actively controlling a temperature (predetermined temperature paragraph [0001]) of a temperature-sensitive item (articles paragraph [0001]), the transportable enclosure comprising: a housing (heat insulating box 20 Fig. 1) including a lid (first door 25 Fig. 6); a container (storage chamber 4 Fig. 4) positionable within the housing and configured to receive and retain the temperature sensitive item therein (paragraph [0029]); an evaporator (evaporator 40 Fig. 9); a condenser (condenser 58 Fig. 10) located near a wall (rear panel 52 Fig. 4) of the housing and configured to reject heat from the evaporator to an ambient environment (outdoor see paragraph [0074]) through an opening (blowout holes 53A Fig. 4) in the wall of the housing; a compressor (compressor 57 Fig. 11) to circulate refrigerant between the evaporator and the condenser (paragraph [0124]); and a controller (control device 93 Fig. 18) configured to operate the compressor.
Yoshiaki teaches the invention as described above but fails to explicitly teach the evaporator extending at least partially around the container.
However, Kim teaches the evaporator (evaporator 16 Fig. 1) extending at least partially around the container (Abstract) to provide more contact surface between the container and the evaporator resulting in better heat transfer.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the transportable enclosure of Yoshiaki to include an evaporator extending at least partially around the container in view of the teachings of Kim to provide more contact surface between the container and the evaporator resulting in better heat transfer.
Regarding claim 17, Yoshiaki teaches a transportable enclosure (cooling delivery cart 1 Fig. 1) for actively controlling a temperature (predetermined temperature paragraph [0001]) of a temperature-sensitive item (articles paragraph [0001]), the transportable enclosure comprising: a housing (heat insulating box 20 Fig. 1) including a lid (first door 25 Fig. 6); a rechargeable power source (storage battery 70 Fig. 15) secured to the housing; a container (storage chamber 4 Fig. 4) positionable within the housing and configured to receive and retain the temperature sensitive item therein (paragraph [0029]); an evaporator (evaporator 40 Fig. 9); a condenser (condenser 58 Fig. 10) located near a wall (rear panel 52 Fig. 4) of the housing and configured to reject heat from the evaporator to an ambient environment (outdoor see paragraph [0074]) through an opening (blowout holes 53A Fig. 4) in the wall of the housing; a compressor (compressor 57 Fig. 11) powered by the power source (paragraph [0026]) to circulate refrigerant between the evaporator and the condenser (paragraph [0124]); and a controller (control device 93 Fig. 18) powered by the power source (paragraph [0112]) and configured to operate the compressor (paragraph [0128]).
Yoshiaki teaches the invention as described above but fails to explicitly teach the evaporator extending at least partially around the container.
However, Kim teaches the evaporator (evaporator 16 Fig. 1) extending at least partially around the container (Abstract) to provide more contact surface between the container and the evaporator resulting in better heat transfer.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the transportable enclosure of Yoshiaki to include an evaporator extending at least partially around the container in view of the teachings of Kim to provide more contact surface between the container and the evaporator resulting in better heat transfer.
Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki in view of Kim and in further view of Ming et al. (CN107255387A, herein after referred to as Ming).
Regarding claim 4, the combined teachings teach the invention as described above but fail to explicitly teach further comprising: a heat spreader.
However, Ming teaches further comprising: a heat spreader (heat-conducting plate 30 Fig. 2) at least partially surrounding the container to provide a better heat transfer.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the transportable enclosure of the combined teachings to include a heat spreader in view of the teachings of Ming to provide a better heat transfer.
Regarding claim 5, the combined teachings teach further comprising: a heater (heater strip 40 Fig. 2 of Ming) connected to the heat spreader and configured to heat the heat spreader (paragraph [021] of Ming).
Regarding claim 6, the combined teachings teach the invention as described above but fail to explicitly teach wherein the heat spreader is shaped complementary to the container.
However, Applicant has not disclosed that having the heat spreader shaped complementary to the container does anything more than produce the predictable result of transferring heat away from the container. Furthermore, Applicant discloses in paragraph [0064] that the heat spreader can have “other shapes”. Since it has been held that the mere shape of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 IV. B, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the heat spreader of the combined teachings and meet the claimed limitations in order to provide the predictable results of transferring heat away from the container.
Regarding claim 7, the combined teachings teach the invention as described above but fail to explicitly teach wherein at least a portion of the evaporator is brazed to the heat spreader.
However, it is noted that claim 7 contains a product by process limitation as represented by the recitation “a portion of the evaporator is brazed to the heat spreader”. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.” MPEP 2113. This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki in view of Kim, in view of Ming, and in further view of Kim Seong-jun (KR200467801Y1, herein after referred to as Jun).
Regarding claim 8, the combined teachings teach further comprising: a power supply enclosure (storage unit 72 Fig. 10 of Yoshiaki) supporting a power supply (storage battery 70 Fig. 10 of Yoshiaki).
The combined teachings teach the invention as described above but fail to explicitly teach a power supply heat spreader connected to the power supply enclosure and the heat spreader to exchange heat between the power supply, the evaporator, and the heater.
However, Jun teaches a power supply heat spreader (heat sink 160A Fig. 2) connected to the power supply enclosure (Fig. 2) and the heat spreader to exchange heat between the power supply, the evaporator, and the heater providing a better thermal management.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the transportable enclosure of the combined teachings to include a power supply heat spreader connected to the power supply enclosure and the heat spreader to exchange heat between the power supply, the evaporator, and the heater in view of the teachings of Jun to provide a better thermal management.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki in view of Kim, in view of Ming, and in further view of Kistner et al. (US 5983655, herein after referred to as Kistner).
Regarding claim 9, the combined teachings teach the invention as described above but fail to explicitly teach further comprising: a filter drier connected to a liquid line downstream of the condenser.
However, Kistner teaches further comprising: a filter drier (filter-drier 22 Fig. 1) connected to a liquid line (see below annotated Fig. of Kistner) downstream of the condenser (condenser 16 Fig. 1) to keep the refrigerant clean and dry (Col. 4 lines 23-24 of Kistner).

    PNG
    media_image1.png
    514
    812
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the transportable enclosure of the combined teachings to include a filter drier connected to a liquid line downstream of the condenser in view of the teachings of Kistner to keep the refrigerant clean and dry.
The combined teachings teach the invention as described above but fail to explicitly teach the filter drier oriented to be thirty degrees from vertical with respect to the housing.
The combined teachings do however disclose/teach a filter drier (filter-drier 22 Fig. 1 of Kistner) connected to a liquid line downstream of the condenser. Therefore, the thirty degrees angle formed by the filter drier and a vertical with respect to the housing is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is an optimum value for the angle. Therefore, since the general conditions of the claim, i.e. a filter drier, a liquid line, and a condenser were disclosed in the prior art by the combined teachings, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the combined teachings by employing a thirty degrees angle.
In the further alternative, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to optimize the angle of the combined teachings, and thus the claimed thirty degrees angle cannot be considered critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", where the combined teachings teach the general conditions of the claim in the prior art, including the same components, i.e. a filter drier, a liquid line and a condenser. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A.
Claims 2-3, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki in view of Kim and in further view of Tomomasa et al. (JP2017122521A, herein after referred to as Tomomasa).
Regarding claim 2, the combined teachings teach the invention as described above but fail to explicitly teach a heater connected to the container to heat the container.
However, Tomomasa teaches further comprising: a heater (Peltier element 41 Fig. 3) connected to the container to heat the container (paragraph [0071]) providing the container the ability to heat or cool any item stored therein.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the transportable enclosure of the combined teachings to include a heater connected to the container to heat the container in view of the teachings of Tomomasa providing the container the ability to heat or cool any item stored therein.
Regarding claim 3, the combined teachings teach wherein the controller is configured to operate the heater (paragraph [0097] of Tomomasa).
Regarding claim 10, Yoshiaki teaches a transportable enclosure (cooling delivery cart 1 Fig. 1) for actively controlling a temperature (predetermined temperature paragraph [0001]) of a temperature-sensitive item (articles paragraph [0001]), the transportable enclosure comprising: a housing (heat insulating box 20 Fig. 1) including a lid (first door 25 Fig. 6); a container (storage chamber 4 Fig. 4) positionable within the housing and configured to receive and retain the temperature sensitive item therein (paragraph [0029]); an evaporator (evaporator 40 Fig. 9); a condenser (condenser 58 Fig. 10) located near a wall (rear panel 52 Fig. 4) of the housing and configured to reject heat from the evaporator to an ambient environment (outdoor see paragraph [0074]) through an opening (blowout holes 53A Fig. 4) in the wall of the housing; a compressor (compressor 57 Fig. 11) to circulate refrigerant between the evaporator and the condenser (paragraph [0124]); a condenser fan (condenser 59 Fig. 10) located within the housing to deliver ambient air to the condenser; and a controller (control device 93 Fig. 18) configured to operate the compressor (paragraph [0128]).
Yoshiaki teaches the invention as described above but fails to explicitly teach the evaporator extending at least partially around the container; a heater connected to the container to heat the container.
However, Kim teaches the evaporator (evaporator 16 Fig. 1) extending at least partially around the container (Abstract); a heater (heater 11 Fig. 1) connected to the container to heat the container (paragraph [009]) to provide the option of cooling or heating the items stored in the container.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the transportable enclosure of Yoshiaki to include an evaporator extending at least partially around the container; a heater connected to the container to heat the container in view of the teachings of Kim to provide the option of cooling or heating the items stored in the container.
The combined teachings teach the invention as described above but fail to explicitly teach the controller configured to operate the heater.
However, Tomomasa teaches the controller (control unit 84 Fig. 10) configured to operate the heater (Peltier element 41 Fig. 3 and paragraph [0097]) to provide for a more efficient heating process.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the transportable enclosure of Yoshiaki to include a controller configured to operate the heater in view of the teachings of Tomomasa to provide for a more efficient heating process.
Regarding claim 12, the combined teachings teach wherein the housing comprises a plurality of intake bores (suction holes 52A paragraph [0073] of Yoshiaki) and a plurality of exhaust bores (blowout holes 53A Fig. 8 of Yoshiaki) extending through a wall (side panel 53 Fig. 8 of Yoshiaki) of the housing.
Regarding claim 13, the combined teachings teach wherein the exhaust bores extend through the wall of the housing such that the exhaust bores are configured to discharge exhaust air (see below annotated Fig. of Yoshiaki) from the housing in a direction away (see below annotated Fig. of Yoshiaki) from the intake bores.

    PNG
    media_image2.png
    751
    858
    media_image2.png
    Greyscale

Regarding claim 14, the combined teachings teach wherein the intake bores extend through the wall of the housing such that the intake bores are configured to intake ambient air (see below annotated Fig. of Yoshiaki) into the housing in a direction away (see below annotated Fig. of Yoshiaki) from the exhaust bores.

    PNG
    media_image3.png
    760
    851
    media_image3.png
    Greyscale

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki in view of Kim, in view of Tomomasa, and in further view of Ayumi et al. (JP2008101869A, herein after referred to as Ayumi).
Regarding claim 11, the combined teachings teach the invention as described above but fail to explicitly teach further comprising: a plurality of vacuum insulated panels positioned within the housing and at least partially around the container, the evaporator, and the heater.
However, Ayumi teaches further comprising: a plurality of vacuum insulated panels (vacuum heat insulating material 25 Fig. 2) positioned within the housing (insulating box 10 Fig. 2) and at least partially around the container (storage container 5b Fig. 2), the evaporator (cooler 7 Fig. 2), and the heater (defrost heater 22 Fig. 2) to provide good insulation for the transportable enclosure.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the transportable enclosure of the combined teachings to include a plurality of vacuum insulated panels positioned within the housing and at least partially around the container, the evaporator, and the heater in view of the teachings of Ayumi to provide good insulation for the transportable enclosure.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki in view of Kim, in view of Tomomasa, and in further view of Yuichi (JP2014043969A, herein after referred to as Yuichi).
Regarding claim 15, the combined teachings teach the invention as described above but fail to explicitly teach wherein the housing includes a spacer fin extending outward from the wall of the housing, the spacer fin positioned between the intake bores and the exhaust bores.
However, Yuichi teaches wherein the housing includes a spacer fin (fins 73a Fig. 4) extending outward from the wall of the housing (see below annotated Fig. of Yuichi), the spacer fin positioned between the intake bores (intake hole 35 Fig. 4) and the exhaust bores (exhaust hole 36 Fig. 4) to provide for a more efficient heat transfer.

    PNG
    media_image4.png
    425
    661
    media_image4.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the transportable enclosure of the combined teachings to include a housing with a spacer fin extending outward from the wall of the housing, the spacer fin positioned between the intake bores and the exhaust bores in view of the teachings of Yuichi to provide for a more efficient heat transfer.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki in view of Kim and in further view of William T. Mayer (US20110248038A1, herein after referred to as Mayer).
Regarding claim 18, the combined teachings teach the invention as described above but fail to explicitly teach further comprising: a shock absorber positioned between the housing and the container.
However, Mayer teaches further comprising: a shock absorber (Impact protective foam panel 30 Fig. 1) positioned between the housing (base component 11 Fig. 1) and the container (payload retention chamber 19 Fig. 3B) to protect the items stored in the container from accidental damage.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the transportable enclosure of the combined teachings to include a shock absorber positioned between the housing and the container in view of the teachings of Mayer to protect the items stored in the container from accidental damage.
Regarding claim 19, the combined teachings teach the invention as described above but fail to explicitly teach wherein at least a portion of the shock absorber has a geometric shape of a gyroid.
However, Applicant has not disclosed that having a shock absorber with a geometric shape of a gyroid does anything more than produce the predictable result of protecting the items stored in the container from accidental damage. Since it has been held that the mere shape of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 IVI. B, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the shock absorber of the combined teachings and meet the claimed limitations in order to provide the predictable results of protecting the items stored in the container from accidental damage.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki in view of Kim, in view of Mayer, and in further view of Champa et al. (IE61085B1, herein after referred to as Champa).
Regarding claim 20, the combined teachings teach the invention as described above but fail to explicitly teach wherein the shock absorber includes: a first shock absorber having a first Shore value; and a second shock absorber having a second Shore value that is different from the first Shore value.
However, Champa teaches wherein the shock absorber includes: a first shock absorber (outer layer 3 Fig. 3) having a first Shore value; and a second shock absorber (inner layer 4 Fig. 3) having a second Shore value that is different from the first Shore value to provide higher protection against accidental damage for the items stored in the container (it is understood by Examiner that outer layer 3 is made from a rigid material like aluminum as disclosed in the Abstract while inner layer 4 is made from a foam material like rubber foam as disclosed in the Abstract, therefore, two different materials are being used which means the shore values or hardness values are different).
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the transportable enclosure of the combined teachings to include a shock absorber that includes: a first shock absorber having a first Shore value; and a second shock absorber having a second Shore value that is different from the first Shore value in view of the teachings of Champa to provide higher protection against accidental damage for the items stored in the container.
The combined teachings teach the invention as described above but fail to explicitly teach the first shock absorber having a geometric shape of a gyroid; and the second shock absorber having a geometric shape of a gyroid.
However, Applicant has not disclosed that having a first shock absorber and a second shock absorber with a geometric shape of a gyroid does anything more than produce the predictable result of protecting the items stored in the container from accidental damage. Since it has been held that the mere shape of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 IVI. B, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the shock absorbers of the combined teachings and meet the claimed limitations in order to provide the predictable results of protecting the items stored in the container from accidental damage.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 16, the subject matter which is considered to distinguish from the closest prior art of record (Yuichi). The prior art of record teaches a spacer fin; however, the reference fails to disclose, suggest or teach a spacer fin “including  bores extending therethrough to allow exhaust air to pass through the spacer fin”.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/            Examiner, Art Unit 3763                                                                                                                                                                                            
/ELIZABETH J MARTIN/            Primary Examiner, Art Unit 3763